Citation Nr: 0505354	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-25 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for cervical spine 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1989 to July 
1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 decision by the RO in Pittsburgh, 
Pennsylvania, which in pertinent part, increased the rating 
for the veteran's cervical spine disorder to 10 percent; the 
veteran appeals the 10 percent rating assigned. 

Additionally, during the course of this appeal, the veteran 
has raised an issue relating to increased compensation based 
upon the dependency of additional children.  As this issue is 
not currently before the Board it is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the RO has rated the veteran's cervical 
spine disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5290.  
The rating schedule criteria for evaluating musculoskeletal 
system disorders of the spine were changed, effective 
September 23, 2002, and again on September 26, 2003.  The 
veteran was not given notice of the September 23, 2002, or 
September 26, 2003, regulation changes, and his claim has not 
been adjudicated under these revised criteria.  Recent Court 
decisions suggest that initial adjudication under revised 
criteria should be performed by the agency of original 
jurisdiction.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); cf. 38 
C.F.R. § 199(b) (2004).

It is unclear whether the veteran's cervical spine is 
manifested by disc disease.  As his representative has 
pointed out, VA outpatient treatment records dated in 
December 2003 and January 2004 report a magnetic resonance 
imaging study (MRI) had shown disc bulging at C4 and C5.  The 
report of the MRI does not appear to be of record.  VA 
examination and diagnostic testing reports and other 
outpatient treatment records dated before and since January 
2004, have reported that there was no evidence of disc 
disease.  The veteran has not had a VA examination since 
January 2004.  The veteran is entitled to a new examination 
when there is evidence of a change in the disability.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Therefore, it is necessary to remand this case for the 
following actions:

1.  The AMC or RO should attempt to 
obtain the report of the MRI referenced 
in the December 2003 and January 2004, VA 
outpatient treatment records.

2.  The AMC or RO should make 
arrangements for the veteran to undergo a 
VA orthopedic and neurologic examinations 
to determine the current severity of his 
service-connected cervical spine 
disorder.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.

The appropriate examiner should provide 
the answers/findings indicated below to 
each question or instruction posed.  The 
clinical findings and reasons upon which 
the opinions are based should be typed or 
otherwise recorded in a legible manner 
for review purposes.

With regard to the orthopedic 
examination:

I.  The examiner should note any 
limitation of motion in the cervical 
spine, and indicate what is considered 
normal range of motion.

II.  The examiner should determine 
whether the cervical spine exhibits 
weakened movement, excess fatigability, 
or incoordination which is attributable 
to the service-connected disability.  
These determinations should be expressed 
in terms of the degree of additional loss 
of range of motion or favorable, 
intermediate or unfavorable ankylosis.

With regard to the neurologic 
examination:

I.  The examiner should note whether 
there is intervertebral disc disease of 
the cervical spine.

II.  If there is intervertebral disc 
disease of the cervical spine, the 
examiner should note all neurologic 
manifestations of that disease.

The examiner should note any associated 
nerve paralysis, neuritis, or neuralgia; 
and for each nerve involved note whether 
it is complete or partial; and if 
partial, whether it is severe, moderate, 
or mild.

III.  The examiner should also express an 
opinion with rationale as to the overall 
severity of intervertebral disc disease, 
if present.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If the veteran 
fails to report for any examinations, a 
copy of all notifications must be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause could result in the 
denial of his claim.

4.  The AMC or RO should then evaluate 
the claim under both the old and new VA 
regulations for rating spine 
disabilities.  If all the desired 
benefits are not granted, a 
supplemental statement of the case 
should be furnished to the veteran and 
his representative.  The case should 
then be returned to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


